Exhibit 10(bb)

 

AMENDMENT NO. 1


SUBORDINATED INDEMNITY AGREEMENT

 

This Amendment (“Amendment”), dated as of November 5, 1999, to the Subordinated
Indemnity Agreement, dated as of April 1, 1998 (the “Original Agreement”), among
Six Flags Entertainment Corporation, Six Flags Theme Parks Inc., SFOG II, Inc.,
SFT Holdings, Inc., Time Warner Inc., Time Warner Entertainment Company, L.P.,
TW-SPV Co., Premier Parks Inc., and GP Holdings Inc.  Capitalized terms used and
not defined herein shall have the meanings ascribed to them in the Original
Agreement.

 

The parties intending to be legally bound agree as follows:

 

1.             The second sentence of Section 6.1.2 of the Original Agreement is
amended in its entirety to read as follows:

 

“SFEC and its Subsidiaries shall not incur or suffer to exist any Indebtedness
if such Indebtedness is guaranteed by any Person (other than SFEC and its
Subsidiaries) or secured by a Lien upon or in assets owned by such Person other
than Indebtedness of SFEC, the proceeds of which are used solely to effect the
Covenant Defeasance or otherwise repay or repurchase the Zero Coupon Notes
provided that Holdco may guarantee and secure with a Lien on its assets $1.2
billion of Indebtedness of SFEC and its Subsidiaries under the Credit Agreement
dated the date hereof among Holdco, SFTP and the other parties named therein and
any refinancing of such Indebtedness.”

 

2.             Section 6.1.6 of the Original Agreement is amended to add the
following sentence as the last sentence thereof “Notwithstanding the foregoing,
the term SFEC Subsidiary shall not include any subsidiary of SFEC that is
organized under the laws of any jurisdiction other than the United States or any
state thereof (a “Foreign Subsidiary”) to the extent that Holdco reasonably
determines that such Foreign Subsidiary becoming a party to this Agreement as an
SFEC Subsidiary is likely to have materially adverse tax consequences to Holdco
or SFEC, provided, that Holdco Parties agree not to transfer any assets of SFEC
or any SFEC Subsidiaries to any such Foreign Subsidiary other than (i) in
connection with cash contributions to capital or loans to such Foreign
Subsidiary or (ii) transfers of inventory or equipment, in each case in the
ordinary course of business and that do not materially impair the security
afforded the TW Parties under this Agreement; provided further that Holdco shall
take commercially reasonable steps to provide a limited guarantee or substitute
arrangement to provide the security otherwise intended to be provided by this
Section 6.1.6 so longs as such limited guarantee or substitute arrangement in
Holdco’s reasonable judgment not likely to have a material adverse tax
consequences to Holdco.

 

3.             Holdco represents and warrants that it is a holding company and
conducts all of its business operations through its Subsidiaries.

 

4.             Except as set forth in this Amendment, the Original Agreement
shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

5.             This Amendment may be signed in any number of counterparts each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the day and year first above
written.

 

 

PREMIER PARKS INC.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

 

 

 

GP HOLDINGS INC.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

 

 

 

TIME WARNER INC.

 

 

 

 

By:

   /s/ Robert Marcus

 

 

 

Robert Marcus

 

 

Vice President

 

 

 

 

TIME WARNER ENTERTAINMENT

 

COMPANY, L.P.

 

 

 

 

By:

   /s/ Robert Marcus

 

 

 

Robert Marcus

 

 

Vice President

 

 

 

 

TW-SPV CO

 

 

 

 

By:

   /s/ Robert Marcus

 

 

 

Robert Marcus

 

 

Vice President

 

 

 

 

SIX FLAGS ENTERTAINMENT

 

CORPORATION

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

--------------------------------------------------------------------------------


 

 

SIX FLAGS THEME PARKS INC.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

 

 

 

SFOG II, INC.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

 

 

 

SFT HOLDINGS, INC.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

VP & General Counsel

 

--------------------------------------------------------------------------------


 

Assumption Agreement

 

WHEREAS, on the date hereof, Six Flags Entertainment Corporation (“SFEC”) has
merged (the “Merger”) with and into the undersigned, Premier Parks Operations
Inc. (“PPO”).

 

WHEREAS, SFEC is a party to a Subordinated Indemnity Agreement dated as of April
1, 1998 as amended (the “Agreement”) among SFEC, Premier Parks Inc. (“Premier”)
and Time Warner Inc.

 

WHEREAS, pursuant to Section 6.1.7 of the Agreement, PPO is required to assume
the obligations of SFEC under the Agreement.

 

NOW, THEREFORE, PPO hereby agrees as follows:

 

1.             PPO hereby assumes all obligations of SFEC under the Agreement
and agrees that all references in the Agreement to SFEC shall hereafter be
deemed to be references to PPO.

 

2.             By this execution hereof, the following subsidiaries of PPO who
are not party to this Agreement, agree to become parties thereto and bound by
all of the terms and provisions thereof applicable to SFEC Subsidiaries.

 

IN WITNESS WHEREOF, PPO and its Subsidiaries named below have executed this
Assumption Agreement as of November 5, 1999.

 

 

 

PREMIER PARKS OPERATIONS INC.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

Vice President and General Counsel

 

 

 

 

AURORA CAMPGROUND, INC.

 

INDIANA PARKS, INC.

 

OHIO CAMPGROUNDS, INC.

 

PARK MANAGEMENT CORP.

 

PREMIER WATERWORLD CONCORD INC.

 

PREMIER WATERWORLD SACRAMENTO INC.

 

TIERCO MARYLAND, INC.

 

TIERCO WATER PARK, INC.

 

FUNTIME PARKS, INC.

 

FUNTIME, INC.

 

WYANDOT LAKE, INC.

 

DARIEN LAKE THEME PARK AND CAMPING RESORT, INC.

 

PREMIER PARKS OF COLORADO INC.

 

--------------------------------------------------------------------------------


 

 

ELITCH GARDENS L.P.

 

By: Premier Parks of Colorado Inc.,

 

Its General Partner

 

OHIO HOTEL LLC

 

GREAT ESCAPE THEME PARK LLC

 

GREAT ESCAPE LLC

 

GREAT ESCAPE HOLDING INC.

 

PREMIER INTERNATIONAL HOLDINGS INC.

 

PREMIER PARKS HOLDINGS INC.

 

FRONTIER CITY PROPERTIES, INC.

 

FRONTIER CITY PARTNERS LIMITED PARTNERSHIP

 

By: Frontier City Properties, Inc.,

 

Its General Partner

 

STUART AMUSEMENT COMPANY

 

RIVERSIDE PARK ENTERPRISES, INC.

 

KKI, LLC

 

RIVERSIDE PARK FOOD SERVICES, INC.

 

MWM HOLDINGS INC.

 

 

 

 

By:

   /s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

Vice President and General Counsel

 

--------------------------------------------------------------------------------